18-60646-rbk Doc#17 Filed 10/18/18 Entered 10/18/18 14:09:45 Main Document Pg 1 of 1




  The relief described hereinbelow is SO ORDERED.

  Signed October 18, 2018.


                                                        __________________________________
                                                                     Ronald B. King
                                                          Chief United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

  IN RE:                                            §
                                                    §
  JEFFREY LYNN MCFATRIDGE,                          §           CASE NO. 18-60646-RBK
                                                    §
                         DEBTOR                     §           CHAPTER 13

                             ORDER DISMISSING CASE WITH PREJUDICE

           On October 17, 2018, came on to be heard this Court’s Order [of September 10, 2018] for

  Debtor to Appear and Show Cause (ECF No. 9), and it appears to the Court that this case should be

  dismissed with prejudice for 180 days.

           It is, therefore, ORDERED, ADJUDGED, AND DECREED that the above-referenced case is

  hereby DISMISSED WITH A 180-DAY BAR TO REFILING. It is further ORDERED, ADJUDGED, AND

  DECREED that the Clerk of the Court shall refuse or not accept further filings from the Debtor for 180

  days from the entry date of this Order.

                                                  ###
